Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The responses of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.   Responses are provided after the first rejection which the arguments are directed to. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has failed to describe the self-assembling ligand group of the self-assembling molecules having the passivated termination groups in a manner which shows possession of the invention  The specification as filed does not describe these moieties or their 3 or the structure or how to make the SbF6-SAM compounds disclosed in the specification (prepub at [0137], noting that the Sb is fully bonded/satisfied by the 6 fluorine atoms. 
The applicant alleges that SAM are generally known in the art to self assemble on surfaces, but does not teach photoactive SAMs which self assemble on the substrate surface, but not other surfaces, such as the nanoparticle surfaces.  Ouyang, “Solvent-based development of photoresist for next-generation lithography”, Thesis, Cornell Univ., 187 pages (08/2013) does not teach this, but does teach PAGs which do not chemically bond to the surface of the nanoparticles until exposed.  
While Albuszis may teach SAMs active azides, it does not teach protected azide containing SAMs, which are required by the claims. 
The applicant alleges that SF6- PAG termination groups are known, but only describes these as anions which may dissociate as to the degree characterized by their dissociation constant and do not terminate any functional group.
The rejection stands
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7,8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ouyang, “Solvent-based development of photoresist for next-generation lithography”, Thesis, Cornell Univ., 187 pages (08/2013).
Ouyang, “Solvent-based development of photoresist for next-generation lithography”, Thesis, Cornell Univ., 187 pages (08/2013) teaches in section 5.3.3, a photoresist composed of zirconium dioxide nanoparticles, methylmethacrylic acid (MMA) and a photoactive compound.  The photoacid compounds was dimethoxyphenyl acetophenone (DPAP) or one of three photoacid generators, N-hydroxynaphthalimide (NI-Tf), triphenylsulfonium triflate (TPS-tf) and triphenylsulfonium perfluoro-1-butane sulfonate (TPS-nf).  The structures are shown in figure 5.6 on page 130 and the photodissociation is shown in figure 5.7 on page 131.  Figure 5.9 shows the coating of a multilayer to form the resist coating, exposure and ligand exchange (page 133).  
N-hydroxynaphthalimide generates a triflate (CF3SO3-) upon exposure
Triphenylsulfonium triflate generates triflate (CF3SO3-) and triphenylsulfonium (TPS) upon exposure.
Triphenylsulfonium perfluoro-1-butane sulfonate generates perfluorobutane (C4F9SO3-) and triphenylsulfonium (TPS) upon exposure. (see figure 5.7).

The applicant argues that the SAMs are already assembled onto the nanoparticles when coated.  The examiner points out that the claims merely require that the photoactive SAMs are capable of self-assembling on the substrate and that they are not chemically bound to the nanoparticles (such as by a thiol of Kim et al.) prior to exposure.  While the specification does support the treatment of the substrate with the PAG to for a SAM covered surface, followed by the provision of the metallic nanoparticles (MNP), the claims are not limited to this (prepub at [0122,0135]).  There is also the embodiment where the SAM and MNP are combined and coated on the substrate at the same time (prepub at [0122]).


Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al. 20150234272.
Sarma et al. 20150234272 teaches with respect to figure 8 and 9, a HfO2 nanoparticle stabilized with benzoic acid combined with N-hydroxynaphthalimide (NI-Tf), exposed to EUV which results in ligand exchange.  Figure 10B teaches similar compositions with methyl methacrylic acid as the stabilizing ligand. Useful PAGs include triphenylsulfonium triflate (CF3SO3-), triphenylsulfonium perfluoro-1-butane sulfonate, 4-Methoxyphenyl)diphenylsulfonium triflate, (4 -Methylthiophenyl)methyl phenyl sulfonium triflate, (tert-Butoxycarbonylmethoxynaphthyl)-diphenylsulfonium triflate, Boc-methoxyphenyldiphenylsulfonium triflate  [0081,0088]. 

The position of the examiner is that the Triphenylsulfonium perfluoro-1-butane sulfonate has a sufficiently long hydrophobic tail (perfluorobutane) to facilitate self-assembly onto the substrate, but does not chemically bind to the nanoparticles.  Similarly, the (tert-Butoxycarbonylmethoxynaphthyl)-diphenylsulfonium triflate, Boc-methoxyphenyl diphenylsulfonium triflate can self assemble on the substrate with a reasonable expectation of success of forming a useful photoresist composition noting that the t-butoxy group separated from the carboxylic acid group (-COOH) and the ionic bond between the sulfonium cation and triflate anion is broken when the PAG is exposed/activated.
While the specification does support the treatment of the substrate with the PAG to for a SAM covered surface, followed by the provision of the metallic nanoparticles (MNP), the claims are not limited to this (prepub at [0122,0135]).  There is also the embodiment where the SAM and MNP are combined and coated on the substrate at the same time (prepub at [0122]).  The applicant appears to be asserting that the ionic bond between the sulfonium cation and the corresponding anion facilitates the termination/protection of the active group. 
Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al. 20150234272, in view of Sumino et al. 20070083060.
Sumino et al. 20070083060 teaches various triarylsulfonium salts which include strong acid residues A- and are useful as acid generators for resists [0001,0025-0026].  Substituents on 1) can be C1-8 alkoxides [0037], C1-16 acyl groups [0038]. R can be an aryl groups which may be substituted by alkoxy, alkylthio, alkylcarbomoyl or carbamoyl 0039-0043], where specific alkylthio groups are disclosed at [0041].  The acid generated is HX, and is preferably a sulfonic acid R2-SO3H, where R2 can be alkyl, aryl, aralkyl which can be halogenated [0045-0054] with specific haloalkyl groups disclosed at [0054].  Inorganic strong acids include BF4, AlF4,FeF4, GaF4, PF6, SbF6, AsF6, SiF6 and the like [0061]. 
	It would have been obvious to replace the N-hydroxynaphthalimide used in Sarma et al. 20150234272 with other PAGs known to be useful such as those with acid groups such as antimony hexafluoride or long chain perfluorinatedalkylsulfonates as the strong acid anions and/or alkylthiophenyl or acylphenyl containing sulfonium cations taught by Sumino et al. 20070083060 with a reasonable expectation of success in based upon the disclosure of the use of these in photoresists. 
Claims 1-9,11,12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al. 20150234272, in view of Sumino et al. 20070083060, further in view of Love et al., “Self-Assembled monolayers of thiols on metals as a form of nanotechnology”, Chem. Rev., Vol. 105 pp 1103-1169 (2005).
Love et al., “Self-Assembled monolayers of thiols on metals as a form of nanotechnology”, Chem. Rev., Vol. 105 pp 1103-1169 (2005) teaches that various substrates for the formation of surface assembled films include metal films, metal foils, single crystals, and curved nanostructures such as colloids, nanocrystals and nanorods (section 2.1, page 1108, left column)
	It would have been obvious to modify the teachings of Sarma et al. 20150234272 by applying these to other known nanoparticles, such as the nanorods of Love et al., “Self-. 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatton et al. 5451345 teaches priming and cleaning a substrate by treatment with a solution including an organosilane and a photoacid generator (ie. abstract). Useful acid generators are disclosed including iodonium and sulfonium salts (1/58-3/30)
	Cho et al. 20140141375 teaches self assembled photoresists including PAGs and block co-polymers. [0075]
	Meagley 20040086800 teaches with to figure 4 a sulfonium PAG adhesion promoter which forms a self-assembled layer on the surface via the trialkoxysilane group [0018].  This is used to treat the substrate surface, the resist is then coated over this and then exposed using UV as discussed with respect to figure 6 [0027].
Doshi et al. 20020127498 teaches with respect to figure 1, a silica particle sol in combination with a surfactant such as CTA or Brij56 and a long chain photoacid generator (PAG).   The photodecomposition/photo-deprotection of the photoacid generator is shown in figure 4A.  The use of self-assembly is disclosed [0070,0074,0090]. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 19, 2021